Appeal Dismissed and Memorandum Opinion filed October 24, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00270-CV

                        WILLIAM DURHAM, Appellant
                                          V.
                         LORI DAVIS, ET AL, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 82329-I

                  MEMORANDUM OPINION

      This is an appeal from an order signed March 20, 2017. The clerk’s record
was filed July 14, 2017. On April 13, 2017, the court reporter indicated there is no
reporter’s record in this case. No brief was filed by appellant.

      On August 24, 2017, this court issued an order stating that unless appellant
submitted a brief on or before September 25, 2017, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.




                                        2